Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 
Response to Arguments
The applicant’s arguments regarding the 103 rejection have been considered and they do not apply to the new references and the new ground rejection necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over TS36_323 (3GPP TS 36.323 V15.3.0 (2019-03) Technical Specification 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Packet Data Convergence Protocol (PDCP) specification (Release 15)) in view of  Bruns (WO 2009049570).
Regarding claim 1, TS36_323 discloses a method performed by a terminal in a communication system, the method comprising: 
receiving, at a packet data convergence protocol (PDCP) entity associated with a signaling radio bearer (SRB) or a data radio bearer (DRB), a PDCP data protocol data unit (PDU) for the DRB from a lower layer  (section 5.1.2.1,  procedures when a PDCP PDU for DRB is received from the lower layers); 
determining, at the PDCP entity, a count value of the received PDCP data PDU for the DRB based on a state variable used in the PDCP entity (section 5.1.2.1,  if received PDCP SN >Next_PDCP_RC_SN)
performing, at the PDCP entity, deciphering and integrity verification of the received PDCP data PDU for the DRB based on the count value (section 5.1.2.1, decipher the PDCP PDU as specified in the subclause 5.6, and perform integrity verification of the PDCP Data PDU); and 
in case that the integrity verification of the received PDCP data PDU for the DRB fails, discarding the received PDCP data PDU for the DRB (section 5.1.2.1, if integrity verification fails,  discard the PDCP Data PDU).
wherein the SRB is used for transmission of a radio resource control (RRC) message (page 9, Signaling Radio Bearer carrying control plane data), and 
wherein the DRB is used for transmission of user plane data (page 8, Data Radio Bearer carrying user plane data).
TS36_323 discloses discarding the packet, it implies considering that the first data has not been received since the packet is not stored anywhere (it is a common practice that once a packet is discarded, it is treated as the packet never been received). Although as examiner pointed out this is implied in TS36_323,  it is not specifically disclosed. However, this feature would have been obvious as shown by Bruns.	
To further clarify this, Bruns discloses discarding the packet and considering that the first data has not been received (Bruns, Sections 4.2.3, 4.3.1,  if verification (schema or signature validation) fails, discard the message and act as if no message has ever been received).
Both references TS36_323 and Brun deal with security communication with integrity verification. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by TS36_323 with the teachings given by Bruns. The motivation for doing so would have been to efficiently process data packet   based on the integrity verification (signature validation) results (Bruns, Sections 2, 4.3.1, increasing security).	
	Claims 6, 11 and 16 are rejected same as claim 1 noting that TS36_323 and Bruns disclose a transceiver and controller. 

Regarding claim 2, TS36_323 and Bruns disclose the method of claim 1, further comprising: 
in case that the integrity verification of the received PDCP data PDU for the DRB fails, indicating, at the PDCP entity, a failure of the integrity verification to an upper layer (TS36_323, section 5.1.2.1, if integrity verification fails,  indicating the integrity verification failure to upper layer).
	Claims 7, 12 and 17 are rejected same as claim 2.

Regarding claim 3, TS36_323 and Bruns disclose the method of claim 1, further comprising:
 in case that the received PDCP data PDU for the DRB is not discarded, storing, at the PDCP entity, a PDCP SDU associated with the received PDCP data PDU for the DRB in a reception buffer (Bruns, fig. 4, S4, S6, S16, if the verification is successful, checking if the packet is duplicate, if not, sending the packet to upper layer. Here, the actions of comparing and sending indicate that the packet is stored (at least temporarily) in the reception buffer). The motivation of the combination is same as in claim 1.
   Claims 8, 13 and 18 are rejected same as claim 3.

Regarding claim 4, TS36_323 and Bruns disclose the method of claim 1, wherein, in case that the received PDCP data PDU is not discarded, the state variable used in the PDCP entity is updated (TS36_323, Section 5.1.2.1, if the PDCP PDU is not discarded, increment RC-HFN by one; set last_submitted _PDCP_RV_SN to some value).
	Claims 9, 14 and 19 are rejected same as claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474